Citation Nr: 0530659	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-32 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for arthritis of the right 
wrist.

Entitlement to service connection for a right knee disorder, 
to include shin splints and arthritis.

Entitlement to service connection for tendonitis of the left 
elbow.

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from March 1984 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for arthritis of the right wrist, a right 
knee disorder, a left elbow disorder, and bronchitis.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2005.

The issues of entitlement to service connection for a right 
knee disorder and bronchitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to service connection for arthritis of the right 
wrist and tendonitis of the left elbow has been obtained, and 
the VA has satisfied the duty to notify the veteran of the 
law and regulations applicable to the claims, the evidence 
necessary to substantiate the claims, and what evidence was 
to be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The evidence does not reasonably show that the veteran 
has a current diagnosis of arthritis of the right wrist.

3.  The evidence of record does not reasonably show that the 
veteran has a current diagnosis of tendonitis of the left 
elbow, which could reasonably be related to service.


CONCLUSIONS OF LAW

1.  Arthritis of the right wrist was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 1133 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Tendonitis of the left elbow was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The SOC considered the merits of 
the substantive issues.  The communications, such as a letter 
from the RO dated in January 2002, provided the veteran with 
an explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC advised him of the evidence that 
had been obtained and considered.  The RO also supplied the 
veteran with the applicable regulations in the SOC.  The 
basic elements for establishing the claims have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's available 
service medical records and post service treatment records.  
The veteran was afforded a VA examination.  He testified 
before the undersigned Veterans Law Judge at a hearing held 
at the RO in July 2005.

A review of the record indicates that not all of the 
veteran's service medical records may be associated with the 
claims folder.  An April 2003 note in the file stated that 
the RO was unable to obtain complete service medical records.  
The Board notes that the veteran was able to submit some 
service medical records in August 2005, but there is no 
indication that these service medical records, in addition to 
those obtained by the RO, comprise all of the veteran's 
service medical records.  Where a veteran's service medical 
records are missing, the obligation to explain findings and 
conclusions, and to carefully consider the benefit of the 
doubt rule is heightened.  O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  As noted above, the April 2003 
note in the file indicated that the RO was unable to obtain 
additional service medical records from other sources.  The 
veteran has submitted the service medical records in his 
possession.  The Board does not know of any additional 
relevant evidence that is available that the RO has not 
obtained or attempted to obtain.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
claims.  The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was provided to the veteran before the RO decisions regarding 
the claim for benefits.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC, and its accompanying notice letter, the AOJ satisfied 
the fourth element of the notice requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Service Connection for a Right Wrist Disorder

Factual Background

Service medical records indicate that the veteran injured his 
right hand in October 1986.  X-rays were interpreted as 
showing a fractured 4th right metacarpal.  He was treated 
with a soft cast.  The veteran reported being treated for a 
fractured right hand on his October 1988 report of medical 
history, which was completed for his separation examination.  
Service medical records do not contain references to 
complaints, findings or treatment associated with the right 
wrist.

A May 2001 VA treatment note indicated that the veteran 
complained of a history of pain in the right wrist.

A July 2003 VA fee basis examination report noted that the 
veteran reported fracturing his right wrist during service.  
He stated that he fractured his wrist in October 1986.  X-
rays, taken in conjunction with the examination, were 
interpreted as showing no acute osseous abnormality, fracture 
or dislocation.  No radiopaque foreign body or pathologic 
soft tissue calcification was seen.  Joint spaces were well 
maintained.  No bony erosions or proliferative new bone 
formations were noted.  It was noted to be a normal study.  
The veteran was diagnosed with carpal tunnel syndrome of the 
right wrist.  The examiner indicated that it was likely that 
the veteran's carpal tunnel syndrome was a residual of 
fractures during service.

Service connection was granted for right carpal tunnel 
syndrome in the September 2003 rating decision.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2005.  The veteran 
testified that he fractured his wrist during service.  He 
indicated that there were up to 17 fractures noted on the x-
ray.  He also stated that he was treated with a soft cast.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
arthritis, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. § 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Initially, the Board notes that the veteran has a right wrist 
disorder that has been attributed to the fractures during 
service.  The September 2003 rating decision granted service 
connection for carpal tunnel syndrome of the right wrist as a 
residual of his inservice fractures.  With regard to his 
claim for service connection for arthritis of the right 
wrist, the Board notes that the veteran does not have a 
current diagnosis of arthritis of the right wrist.  X-rays 
were taken in conjunction with the July 2003 VA fee basis 
examination and the veteran's right wrist was noted to be 
normal.  In the absence of a current diagnosis, service 
connection for arthritis of the right wrist is denied.

III.  Service Connection for Tendonitis of the Left Elbow

Factual Background

Service medical records are silent with regard to complaints, 
findings and treatment associated with a left elbow disorder.

VA treatment notes from June and July 2001 reflected 
treatment for complaints associated with the left elbow.  The 
veteran reported falling in his shower in June 2001 and 
injuring his elbow.  X-rays taken in conjunction with the 
visit were interpreted as being normal.  A July 2001 VA 
treatment note indicated that the veteran had a painful elbow 
for six days, but no history of trauma to the elbow.  The 
diagnosis was painful lateral epicondylitis of the left 
elbow.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2005.  He stated he 
injured his left elbow in service doing push ups.  The 
veteran testified that he was given a profile due to his 
elbow injury.  The veteran stated that his fall after service 
aggravated his elbow.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for tendonitis of the left elbow.  The 
only clinical evidence of record regarding a left elbow 
disorder are the 2001 VA treatment notes that document 
treatment for left elbow complaints after a fall.  However, 
such treatment records did not diagnose the veteran with 
tendonitis of the left elbow.  Moreoever, it is significant 
to note that service records do not document complaints or 
findings associated with a disorder of the left elbow.  In 
the absence of a current diagnosis of tendonitis of the left 
elbow that could reasonably be related to service, service 
connection for such is denied.

ORDER

Entitlement to service connection for a right wrist disorder, 
to include arthritis, is denied.

Entitlement to service connection for tendonitis of the left 
elbow is denied.


REMAND

Service medical records reflect that the veteran reported a 
history of right knee injury on the report of medical history 
that was completed in conjunction with his separation 
examination.  It was noted that the veteran was receiving 
treatment for his right knee complaints at that time.  A May 
2001 VA treatment record reflects a history of right knee 
complaints.  The Board notes that the veteran has not been 
afforded an examination with regard to his right knee 
disorder.  Such an examination should be conducted before the 
Board may fairly adjudicate the veteran's claim.

With regard to the veteran's claim for entitlement to service 
connection for bronchitis, the Board notes that the veteran 
testified that he received treatment at the Dayton VA Medical 
Center in 1991 and 1992 for bronchitis.  Such treatment 
records have not been associated with the claims folder.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any currently 
diagnosed right knee disorder.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner for review.  The examiner is 
asked to offer an opinion as to whether 
it is at least as likely as not that any 
currently diagnosed right knee disorder 
had its origins during service.

2.  The RO should obtain the veteran's 
treatment records from Dayton VA Medical 
Center dated from 1991 through 1991 
regarding his treatment for bronchitis.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


